DETAILED ACTION
	This is response to communication received on 5/11/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/14/22 and 3/17/22.

Election/Restrictions
Claim 7 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2-4 now amended to depend from the allowable method, previously withdrawn from consideration as a result of a restriction requirement, claims 2-4 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1 and 13, directed to the invention(s) of an article and kit of parts that require all the limitations of an allowable product claim, and are NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement has groups I as set forth in the Office action mailed on 1/14/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by ISOBE (US PGPub 2017/0275813) on claims 5-6 are withdrawn because Affidavit dated 5/11/22 show unexpected results.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ISOBE (US PGPub 2017/0275813) on claims 7, 10 and 11 are withdrawn because Affidavit dated 5/11/22 show unexpected results. 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ISOBE (US PGPub 2017/0275813) and LIU (US PGPub 2012/0296029) evidenced by Safety Data Sheet by Sigma Aldrich on claims 8 and 9 are withdrawn because Affidavit dated 5/11/22 show unexpected results. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chika Iitoyo on 5/11/22.

The application has been amended as follows: 

1. (cancelled)
13. (cancelled

Reasons for Allowance
Claims 2-4, 7, 8-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim contains the following limitation, which within the context of the overall claim, has been proven in Affidavit dated 5/11/22 to provide unexpected results: treating a substrate with a first liquid containing a fluorinated polymer having a structural unit based on a monomer (a) having a C1-6 perfluoroalkyl group; and treating the substrate treated with the first liquid with a second liquid containing a fluorinated ether compounded represented by formula (5).
The Affidavit dated 5/11/22 shows unexpected results for the order of applying the first liquid and then applying the second liquid by comparing it to the combination made in now withdrawn 103 rejection over ISOBE (US PGPub 2017/0275813).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717